Citation Nr: 9914991	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an original rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
March 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In October 1997, the veteran submitted a Veteran's 
Application for Increased Compensation Based Upon 
Unemployability (VA Form 21-8940) and, at his May 1998 
personal hearing, gave testimony in support of his claim for 
a total rating.  In a supplemental statement of the case, 
dated in September 1998, the RO denied the veteran's claim 
for a total rating.  However, a notice of disagreement and a 
substantive appeal as to the issue of a total rating based 
upon unemployability due to service-connected disabilities 
are not associated with the claims folder, the matter has not 
been certified to the Board for appellate consideration and, 
as such, the Board will confine its decision to the issue as 
set forth on the decision title page.  That notwithstanding, 
in view of the Board's decision as set forth below, the 
veteran's claim for a total rating based upon unemployability 
due to service-connected disabilities, is rendered moot.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's service-connected post-traumatic stress 
disorder (PTSD) results in total social and occupational 
impairment, due to such symptoms as assaultive behavior 
and depression and attention, concentration, memory and 
sleep difficulties and precludes him from securing or 
following substantially gainful employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected psychiatric disorder, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

When examined for induction into service in June 1965, no 
psychiatric abnormality was reported and the veteran was 
found qualified for active service.  Service medical records 
are entirely negative for complaints, treatment or diagnoses 
of a psychiatric disorder.  On a report of medical history 
completed in February 1968, the veteran checked yes to having 
nervous trouble, but when examined for separation the same 
day, a psychiatric abnormality was not found.

The veteran's Report of Transfer or Discharge (DD Form 214) 
shows that his awards and commendations include receipt of 
the Combat Infantryman Badge.

Post service, VA medical records and examination reports, 
dated from 1991 to 1998, are associated with the claims file.  
VA hospitalized the veteran in August 1994 for 
gastrointestinal problems and the hospital record indicates 
that a psychiatric consultation was requested for his 
underlying mood swings.  The veteran was noted to have major 
depression with underlying anxiety disorder for which 
psychotropic medication was prescribed.  

VA outpatient Mental Hygiene Clinic (MHC) records dated from 
1996 to 1998 reflect the veteran's complaints of depression 
and anxiety due to increased stress. Diagnoses include PTSD 
and prescribed treatment included outpatient individual 
psychotherapy and psychotropic medication.  In a March 1997 
record, the veteran was noted to have been out of work for 
two weeks because of depression and anxiety.  He complained 
of difficulty controlling his temper.

When seen in the MHC in May 1997, the veteran described 
combat-related nightmares and flashbacks, an exaggerated 
startle response, sleep difficulties, sudden unexpected 
outbursts of anger and a foreshortened sense of the future.  
Chronic and severe PTSD was diagnosed.  It was recommended 
that the veteran be placed on immediate sick leave for two 
weeks.  A June 1997 entry indicates that the veteran was 
still unable to return to work and described sleep 
difficulties.  

According to records from the Office of Personnel Management 
(OPM), in July 1997 the veteran was awarded disability 
retirement benefits.  Records associated with OPM's 
determination reveal that the veteran described his 
disability as PTSD and reported sleep, concentration and 
memory difficulties.  The veteran said he was irritable most 
of the time, aggressive, hit walls and objects and threatened 
people.  A May 1997 statement from the veteran's treating VA 
psychologist diagnosed PTSD, intermittent explosive disorder 
and mixed anxiety and depression and recommended that the 
veteran not return to work at that time.

In a lengthy undated report associated with the OPM records, 
the VA psychologist said that the veteran reported combat-
related nightmares and flashbacks, exaggerated startle 
response, sleep latency, frequent awaking, sudden unexpected 
outbursts of anger and a foreshortened sense of future.  The 
veteran's wife reported that he perceived her comments as 
criticisms and became angry and she found it difficult to 
reason with him.  She said both his reasoning and 
understanding seemed impaired.  He had been violent in the 
past and struck objects and violence was directed at his 
family.

On examination, the veteran appeared to be his stated age.  
He was cooperative but rapport was not easy to establish.  
Eye contact was poor, speech was not spontaneous and there 
were indications of psychomotor retardation.  When asked a 
question, a long hesitation followed and it was unclear if 
the veteran understood the question correctly.  He was fully 
oriented to person, place, time and situation and his 
concentration and attention were impaired.  Each new question 
evoked a startle response as if the veteran's mind wandered 
instead of his attention focused on the encounter.  Memory 
for life events appeared fairly intact.  His thought process 
was slow as if he was having difficulty processing 
information.  The veteran said he wanted help dealing with 
his emotions and said it was becoming increasingly hard for 
him to deal with everyday stress and people.  It had become 
difficult for him to interact with others, including his 
immediate family and his condition had worsened in the last 
five or six years.  The VA psychologist commented that the 
veteran appeared in obvious distress and had a flat affect.  
He said he angered very easily and had severe depressed mood 
and reported that in 1995 VA hospitalized him for depression.

The VA psychologist diagnosed chronic PTSD and major 
depression, recurrent, severe without psychotic features, 
stemming from PTSD.  A score of 60 was assigned on the Global 
Assessment of Functioning (GAF) scale.  According to the VA 
psychologist, the veteran's psychological symptoms appeared 
to have moderate to severe impact on his ability to perform 
work related functions, including understanding and 
remembering simple instructions, sustained concentration, 
persist at simple tasks, interact socially and adapt to his 
environment.  The psychologist opined that because of the 
veteran's short-term memory problems, he appeared incapable 
of satisfactorily managing his job duties.  Further, the 
psychologist said it was considered doubtful that the veteran 
would be able to return to his usual duties due to the 
increased amount of prescribed medication he took to control 
his symptoms.  The medications were known to cause decreased 
reaction time.  It was further noted that in the past, the 
veteran failed at coping with stress and let off steam at 
home, but the reaction had spilled over while at work.  The 
VA psychologist stated that the basis for recommending 
restriction of the veteran from attending work altogether was 
his repeated acts of aggression.

According to findings of a VA social survey report dated in 
August 1997, the veteran was a high school graduate who 
completed one year of technical training prior to entering 
service.  He was married to his wife for more than thirty 
years and they had one child.  He worked at a VA medical 
center for thirteen years and was recently retired on 
disability due to an inability to forget combat-related 
events.

The veteran underwent VA examination in September 1997 and 
described nightmares of combat related experiences 
approximately once a month.  He said the dreams were not as 
bad as in the past.  The veteran complained of recurrent and 
intrusive distressing recollections of service experiences 
and said he was estranged and detached from his wife and 
daughter.  He described periods of irritability and outbursts 
of anger, for which he could not account and that were 
extremely distressing to him.  The veteran had sleep 
difficulties and said he had no sense of the future and 
little point to his existence.  He complained of lability of 
affect and denied any numbing of emotions.  

Objectively, the veteran arrived early for his appointment, 
accompanied by his wife and was observed to be a moderately 
obese man who was cleanly dressed with good hygiene.  His 
motor behavior was without gross anomaly and the veteran's 
eyes were watery as if he had been crying.  The veteran's 
speech was reluctant, but well structured and ordered and he 
was cooperative during the examination.  His mood was 
distinctly anxious and depressed and the veteran's mood and 
affect were distinctly out of sync with the interview 
situation.  Psychotic process was absent.  The veteran was 
oriented to time and person but incompletely oriented to 
place, his attention wandered on occasion and concentration 
was difficult for him to maintain.  The veteran complained of 
remote and recent memory problems, his impulse control was 
poor, his judgment fair and his insight limited.  Brief 
psychological test results suggested that the veteran tended 
to minimize symptomatology when left on his own to estimate 
levels of distress.  The VA examiner concluded that the 
veteran had PTSD evidenced by a relatively high frequency of 
a wide range of symptoms.  The Axis I diagnosis was PTSD and 
a GAF score of 45 was assigned.

In a September 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation, from which the veteran appealed.

According to information provided on the veteran's VA Form 
21-8940, received in October 1997, he worked as a custodian 
in a VA medical center from 1984 to 1997 and last worked full 
time in May 1997.  He checked "yes" to leaving that job due 
to disability and said he became too disabled to work in May 
1997.

In written statements dated in October and November 1997, the 
veteran said he experienced combat-related nightmares 
approximately two to three times per week that caused sleep 
deprivation and affected his ability to deal with people and 
stressful situations.  He found it impossible to deal with 
other people without becoming very irritated and explosive.  
The veteran said he lost his VA job due to PTSD.

According to an October 1997 lengthy MHC record entry, the 
veteran described work difficulties due to significant 
irritability and worsening feelings of anger, crying and 
tearfulness, sleep difficulties and daily intrusive thoughts 
of combat experiences.  He indicated that he recently 
received disability retirement from his job as a custodian at 
a VA medical center, due to increased difficulty with 
depression, anxiety and anger issues.  It was noted that the 
veteran's PTSD symptomatology resulted in significant 
impairment in his relationship with his wife and daughter and 
in other social relationships.  The PTSD symptoms also 
negatively impacted the veteran's ability to function at his 
job and resulted in his having to leave to due stress.  The 
diagnostic impression was chronic, severe PTSD.  In a 
November 1997 MHC entry, the veteran said he was angrier and 
more irritable although, in February 1998, he said he and his 
wife seemed to get along better.  The veteran also reported 
increased problems with memory and concentration.

At his May 1998 personal hearing at the RO, the veteran 
testified that he was placed on disability retirement due to 
PTSD.  He said he had anger problems that caused him to 
explode at work and he experienced depression.  The veteran 
stated that he showed poor judgment and had less ability to 
handle stress, memory problems and difficulties with 
supervisors.  His social relationships had declined and he 
had one friend.  The veteran said he experienced sleep 
difficulties, even with prescribed medication.  He was unable 
to drive in heavy traffic and said his wife or daughter drove 
in those circumstances.  The veteran's daughter testified 
that he was easily angered, impatient and unable to drive.  
She said he experienced depression and tried suicide on one 
occasion.   

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities ((Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155. 

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole-recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately the elements of 
disability present.  Further, each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Also, the basis of a disability rating is the 
ability to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
Rating Schedule, pertaining to mental disorders, to ensure 
that current medical terminology and unambiguous criteria are 
used.  38 C.F.R. §§ 4.125 to 4.130.  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R. 

In this case, the RO received the veteran's claim for service 
connection for PTSD in May 1997, so the Board will review the 
disability under the new criteria. 

Under the schedular criteria, effective November 7, 1996, 
Diagnostic Code 9411, 38 C.F.R. § 4.130, the service-
connected PTSD is evaluated under the general rating formula 
used to rate psychiatric disabilities other than eating 
disorders.  38 C.F.R. § 4.130.  A 30 percent disability 
rating is in order when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating for service-connected PTSD is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

In reviewing the evidence of record for the veteran's 
service-connected PTSD, the Board is of the opinion, in light 
of the reasoning set forth below, that an increased 
disability evaluation of 100 percent is warranted.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence is consistent with 
showing that the veteran's PTSD effectively has resulted in 
total occupational and social impairment.  It further finds 
that the medical evidence is consistent with showing that the 
veteran is unemployable due to the disability at issue.  In 
fact, in a report apparently submitted to OPM in June 1997, a 
treating VA psychologist said the veteran's repeated acts of 
aggression warranted his restriction from attending work.  
MHC records repeatedly described the veteran's complaints of 
irritability, loss of temper and sleep, memory and 
concentration difficulties.  Further, while GAF scores of 45 
to 60 were assigned, denoting some impairment in reality 
testing or communication or major impairment in areas such as 
work, family relationships, judgment, thinking or mood to 
moderate difficulty in social or occupational functioning, 
therapists noted that the veteran found employment nearly 
impossible due to worsening PTSD symptomatology.  
Additionally, the veteran's PTSD symptomatology included 
combat-related flashbacks, nightmares, assaultive behavior, 
irritability and memory and sleep difficulties.  Moreover, 
the VA psychologist said that the medication prescribed to 
control the veteran's psychiatric symptoms caused decreased 
reaction time that made it doubtful that he would be able to 
return to his usual duties.  Finally, the Board notes that, 
in July 1997, OPM determined that the veteran was too 
disabled to continue employment at a VA medical center, 
evidently due to his service-connected PTSD.  Resolving the 
benefit of the doubt in the veteran's favor, the Board 
concludes that the criteria for the assignment of a 100 
percent rating for PTSD have been satisfied.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.







ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.




      _____________________________
      WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 


